Order modified by providing that plaintiffs file a written stipulation that the testimony heretofore given on the aceounting proceeding may be received in any other action that may be brought by the personal representatives of the deceased plaintiff and the defendant for an accounting. If such stipulation be not so filed, the order appealed from is reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. No opinion. Order to be settled on notice. Present — Clarke, P. J., Laughlin, Page, Shearn and Merrell, JJ.